DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 22-31, 33-37, and 39-40 are currently pending, with claims 32, 38, and 41 being canceled (below).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devanie DuFour on 07/28/2022.
The application has been amended as follows: 
22. (Amended) A method comprising:
inserting a distal end of a catheter body into a patient, the catheter body having a proximal end and a connector configured to connect to external electronic equipment outside the catheter body;
moving at least two elements outwardly from the catheter body toward an interior wall of a target vessel, a first element of the at least two elements comprising a first distal electrode, a second element of the at least two elements comprising a second distal electrode, wherein the at least two elements have a blunt, non-beveled tip which is atraumatic to the interior wall of the target vessel, wherein the at least two elements are configured to maintain their position against the interior wall of the target vessel;
moving at least two needles outwardly, guided by the at least two elements to penetrate and advance through the interior wall of the target vessel into tissue, wherein the at least two elements are configured to maintain their position against the interior wall of the target vessel as the at least two needles are advanced into tissue;
sensing nerve activity between the first distal electrode and the second distal electrode; and 
conducting electrical signals from the first distal electrode and the second distal electrode to the connector for communicating with the external electronic equipment.
24. (Amended) The method of claim 22, further comprising a third element comprising a third distal electrode, the first element, the second element, and the third element located in [[the]] a same plane.
32. (Canceled)
33. (Amended) A method comprising: 
inserting a distal end of a catheter body into a patient, the catheter body having a proximal end and a connector configured to connect to external electronic equipment outside the catheter body;
moving at least two elements outwardly from the catheter body toward an interior wall of a target vessel, an element of the at least two elements comprising a distal electrode, wherein each element has a blunt, atraumatic tip, wherein the at least two elements are configured to maintain their position against the interior wall of the target vessel; 
moving at least two needles outwardly, guided by the at least two elements to penetrate and advance through the interior wall of the target vessel into tissue, wherein the at least two elements are configured to maintain their position against the interior wall of the target vessel as the at least two needles are advanced into tissue;
sensing nerve activity between the distal electrode and a body reference electrode placed on a surface of the patient; and
conducting electrical signals between the distal electrode and the connector for communicating with the external electronic equipment.
38. (Canceled)
39. (Amended) A method comprising:
inserting a distal end of a catheter body into a patient, the catheter body having a proximal end and a connector configured to connect to external electronic equipment outside the catheter body; 
moving at least two elements outwardly from the catheter body toward an interior wall of a target vessel, an element of the at least two elements comprising a distal electrode, wherein the at least two elements have a blunt tip, wherein the at least two elements are configured to maintain their position against the interior wall of the target vessel;
moving at least two needles outwardly, guided by the at least two elements to penetrate and advance through the interior wall of the target vessel into tissue, wherein the at least two elements are configured to maintain their position against the interior wall of the target vessel as the at least two needles are advanced into tissue;
sensing nerve activity between the distal electrode and a reference electrode on the catheter body; and
conducting electrical signals between the distal electrode and the connector for communicating with the external electronic equipment.
41. (Canceled)
Terminal Disclaimer
The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,517,666 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (Lamson US2006/01 73440) does not disclose nor render obvious the presently claimed invention. Lamson teaches a needle guiding element with an electrode as part of the needle which penetrates tissue and passes through the needle guiding element which can be used for ablation or recording physiological data. Lamson however does not teach that the needle guiding element is configured to maintain its position against the interior wall of the target vessel as the needle penetrates the interior wall of the target vessel. The guiding element of Lamson is designed to penetrate tissue and allow further penetration via the electrode/needle. Therefore, it would not have been obvious to simply prevent the guiding element of Lamson from penetrating tissue without explicit motivation. 
Rioux US 9,993,278 teaches a distal electrode on the guiding element (elements 110 and 126) as well as a lone needle 150 within the guide tube 110, but also fails to remedy the deficiencies in Lamson on the multiple needles and needle guiding elements in combination with the functional language which would also not accomplish as the distal electrode is also designed to pass through tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794